DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 31, 32, 37, 38, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2017/0325215 A1), hereinafter referred to as D1, in view of Ji et al. (US 2015/0085797 A1), hereinafter referred to as D4, in further view of Yang et al. (US 2011/0216722 A1), hereinafter referred to as D5.
Regarding claims 25, 31, 37, and 43, D1 discloses a listening operation that accompanies UL transmissions, which comprises:
one or more processors to: encode a scheduled Physical Uplink Control Channel in an Uplink (UL) burst transmission (Referring to Figures 5A and 5B, encoding a PUCCH in the uplink burst.  See paragraphs 0068-0071.);
encode a Physical Uplink Shared Channel (PUSCH) in the UL burst transmission (Referring to Figures 5A and 5B, encoding a PUSCH in the uplink burst.  See paragraphs 0068-0071.); and
initiate the UL burst transmission subject to a Listen-Before-Talk (LBT) protocol on a channel of the wireless network (Referring to Figures 5A and 5B, when the result of LBT in UP is LBT_idle, allowing UL signals to be transmitted in a burst.  See paragraphs 0068-0071.)
D1 does not disclose an unscheduled PUCCH and wherein the UL burst transmission is initiated without a UL grant received from the eNB.
D4 teaches LTE-U uplink waveform and variable multi-subframe scheduling, which comprises the UE will start uplink transmissions beginning at the first uplink subframe even if there has been no uplink grant, as long as a CCA clears. This uplink transmission may be any various types of uplink communications, such as a channel use beacon signal (CUBS). See paragraph 0116.  Transmission of PUCCH and PUSCH is performed.  See paragraphs 0131-0134.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the uplink transmission without an uplink grant as taught by D4 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve quality of service by reducing latency when UE wish to transmit UL data that requires low latency.
D1 does not disclose a N-PUCCH in at least a portion of a first symbol of a resource block and a PUSCH in at least a portion of another symbol subsequent to the first symbol of the resource block.
D5 teaches the contention sequence may be transmitted on the PUCCH and the data may be transmitted on the PUSCH concurrently within a same subframe (burst transmission). When there is a restriction on concurrent transmissions within the same subframe by the UE 104, the contention sequence may be transmitted on the PUCCH and the data may be transmitted on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the PUCCH and PUSCH, in respective order, in a same subframe without an uplink grant as taught by D5 in the system of D1 and D4.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve quality of service by reducing latency when UE wish to transmit UL data that requires low latency, as taught by D5 at paragraph 0015.
Regarding claims 26, 32, 38, and 44, the primary reference further teaches wherein the channel of the wireless network is in unlicensed spectrum (Referring to Figures 1, 5A and 5B, communication of the channel in the unlicensed bands.  See paragraph 0026.)

Claims 27, 29, 33, 35, 39, 41, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D4 in view of D5 in further view of Lee et al. (US 2016/0366704 A1), hereinafter referred to as D2.
Regarding claims 27, 33, 39, and 45, D1 does not disclose wherein the N-PUCCH carries one or more of: a UE identity; a Hybrid Automatic Repeat Request (HARQ) process number; a New Data Indicator (NDI); a Redundancy Version (RV) used; or a duration of the UL burst transmission.
D2 teaches a physical HARQ indicator channel (PHICH) carries a HARQ acknowledge (ACK)/non-acknowledge (NACK) signal in response to the uplink transmission.  A physical uplink control channel (PUCCH) carries requests scheduling of the HARQ ACK/NACK (HARQ process number) signal for downlink transmission and carries uplink control information such as a channel quality indicator (CQI).  A physical uplink shared channel (PUSCH) carries an UL-SCH.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the contention based zone of D2, with HARQ information, in the system of D1, D4, and D5.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve quality of service by reducing latency when UE wish to transmit UL data that requires low latency, as taught by D2 at paragraphs 0003-0005.
Regarding claims 29, 35, 41, and 47, D1 does not disclose wherein the N-PUCCH carries one or more of: a time-frequency resource allocation indicator; a Channel State Information (CSI) / Channel Quality Information (CQI) request; a number of component carriers used for PUSCH transmission; a UL transmission mode; or a UE CQI report.
D2 teaches a physical HARQ indicator channel (PHICH) carries a HARQ acknowledge (ACK)/non-acknowledge (NACK) signal in response to the uplink transmission.  A physical uplink control channel (PUCCH) carries requests scheduling of the HARQ ACK/NACK signal for downlink transmission and carries uplink control information such as a channel quality 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the contention based zone of D2, with CQI information, in the system of D1, D4, and D5.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve quality of service by reducing latency when UE wish to transmit UL data that requires low latency, as taught by D2 at paragraphs 0003-0005.

Claims 28, 30, 34, 36, 40, 42, 46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D4 in view of D5 in further view of Harada et al. (US 2018/0115983 A1), hereinafter referred to as D3.
Regarding claims 28, 34, 40, and 46, D1 does not disclose wherein the N-PUCCH carries a selected Modulation and Coding Scheme (MCS) for the PUSCH.
D2 teaches information related to the transmission of data which may be transmitted in a configured CPRB may include a maximum resource block size, a modulation and coding scheme (MCS) level, utilized by the PUSCH, and an initial transmission power reference corresponding to each piece of UE.  See paragraph 0177.  D3 teaches a user terminal may autonomously determine the MCS or RI to use.  A user terminal may transmit, for example, information about an MCS or RI that is suitable for data transmission, to the radio base station, apart from the data symbols with which the MCS or RI which the user terminal determines autonomously is used.  In this way, user terminals transmit MCS information and so on by using some fixed resources within one subframe, so that the radio base station can learn the MCS or RI to use in data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the autonomous UE of D3 in the system of D1, D4, and D5.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve quality of service by permitting a UE to select the appropriate MCS scheme thereby reducing signaling between the UE and eNB.
Regarding claims 30, 36, 42, and 48, D1 does not disclose select a Modulation and Coding Scheme (MCS) autonomously.
D2 teaches information related to the transmission of data which may be transmitted in a configured CPRB may include a maximum resource block size, a modulation and coding scheme (MCS) level, utilized by the PUSCH, and an initial transmission power reference corresponding to each piece of UE.  See paragraph 0177.  D3 teaches a user terminal may autonomously determine the MCS or RI to use.  A user terminal may transmit, for example, information about an MCS or RI that is suitable for data transmission, to the radio base station, apart from the data symbols with which the MCS or RI which the user terminal determines autonomously is used.  In this way, user terminals transmit MCS information and so on by using some fixed resources within one subframe, so that the radio base station can learn the MCS or RI to use in data demodulation, and so on.  See paragraph 0057.  When transmitting MCS information the PUCCH is utilized.  See paragraphs 0065 and 0066.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the autonomous UE of D3 in the system of D1, D4, and D5.  One of ordinary skill in the art before the effective filing date of the invention would have been .

Response to Arguments
Applicant’s arguments with respect to claim(s) 25-48  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 10278163) – transmitting uplink data requiring low latency utilizing a contention based PUSCH.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462